Citation Nr: 0910188	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  00-24 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's service connection claim for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


WITNESSES AT HEARING ON APPEAL

Appellant and C.S.B., friend of appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for PTSD.  
The Veteran subsequently initiated and perfected an appeal of 
this determination.  

The Board notes that the Veteran was represented by an 
accredited veterans' service organization (VSO).  However, in 
a November 2007 statement written and signed by the Veteran, 
he stated that he no longer required such assistance, and 
that he had chosen a close friend to assist him in his case.  
The Board construes the November 2007 statement as a valid 
representation revocation by the Veteran.  See 38 C.F.R. 
§ 20.607 (2008).  


FINDINGS OF FACT

1.  In an unappealed rating decision issued in June 1994, the 
RO denied service connection for PTSD.  

2.  Evidence submitted since the last final rating decision 
includes medical evidence of a current diagnosis of PTSD and 
a medical opinion that links said diagnosis to service.  This 
evidence is neither cumulative nor redundant and, by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The June 1994 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  Evidence received since the June 1994 rating decision 
denying service connection for PTSD is new and material, and 
the Veteran's claim thereto is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to reopening the pending claim.  

The Veteran seeks to reopen his service connection claim for 
PTSD.  Service connection for PTSD was denied within a June 
1994 rating decision, of which the Veteran was notified in 
September 1994.  Because he did not file a timely notice of 
disagreement regarding this determination, the June 1994 
denial is final.  38 U.S.C.A. § 7105 (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For claims received prior to August 29, 
2001, as is the case here, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2002); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  (For claims filed on and after August 29, 
2001, new and material evidence is defined as set out at 66 
Fed. Reg. 45620, 45630 (August 29, 2001) and codified at 
38 C.F.R. § 3.156.  Since the matter currently before the 
Board was initiated in 2000, however, the pre-August 29, 2001 
definition of new and material evidence must be used.)  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purpose of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

As an initial matter, the Board notes the RO appears to have 
considered the Veteran's claim on the merits, without regard 
as whether new and material evidence was received.  
Nevertheless, the Board must address the issue of new and 
material evidence in the first instance because it determines 
the Board's jurisdiction to reach the underlying claims and 
to adjudicate the claims de novo.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995)).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material is neither required nor permitted.  
Id. at 1384.  Any finding entered when new and material 
evidence has not been submitted "is a legal nullity."  
Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See Jackson v. Principi, 
265 F.3d 1366, 1369 (2001) (the statutes make clear that the 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of 
whether the previous action denying the claim was appealed to 
the Board).  

In the present case, the Veteran has submitted additional 
medical evidence in support of his application to reopen.  
For the reasons to be discussed below, at least some of this 
evidence is new and material, and his claim may be reopened 
for consideration on the merits.  

First, the Veteran has submitted additional private and VA 
medical evidence which confirms a current disability of PTSD.  
These records include a February 1999 VA psychiatric 
treatment statement, as well as numerous letters from A.M.G., 
M.D., a private psychiatrist who has treated the Veteran 
since February 1993.  Both the VA and private medical 
treatment records confirm a current diagnosis of PTSD 
resulting from stressors allegedly experienced during 
military service.  The Veteran has stated he packed 
parachutes for an Army airborne division, and was responsible 
for packing a parachute which failed, nearly resulting in the 
death of another soldier.  He asserts his involvement in this 
incident has traumatized him since that time.  For the 
purposes of determining if reopening is warranted, this 
evidence is presumed credible.  See Duran, supra.  

The Board notes first that this evidence is new, in that it 
was not previously submitted at the time of the June 1994 
denial.  Additionally, it is not cumulative and redundant of 
evidence already of record, as it suggests that the Veteran 
has a current diagnosis of PTSD related to his military 
service.  No such evidence was of record at the time of the 
prior denial, when the RO found no evidence of a current 
diagnosis of PTSD.  Next, because this evidence establishes a 
current diagnosis of PTSD that is potentially related to his 
military service, see Justus, supra, it is material, as it 
bears directly and substantially upon the specific matter 
under consideration.  Additionally, this evidence, by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Based on the above, the Board finds aforementioned additional 
evidence to be both new and material.  The Veteran having 
submitted new and material evidence, his service connection 
claim for PTSD must be reopened and considered on the merits.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  



ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for PTSD is reopened.  


REMAND

The Veteran's service connection claim for PTSD having been 
reopened, it may now be considered on the merits.  However, 
upon review of the record, the Board has determined 
additional development is required before this appeal may be 
adjudicated.  

The Board notes first that the Veteran has not been afforded 
proper notice under the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A, (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  Although the Veteran 
was provided general VCAA notice within September 2004 and 
March 2006 letters sent by VA, neither letter specifically 
informed him of the type of evidence needed to substantiate 
his service-connection claim for PTSD.  Rather, these letters 
only set forth the general elements for service connection.  
As such, a proper VCAA notice letter must be sent to the 
Veteran.  

At his December 2007 personal hearing, the Veteran stated he 
has received recent VA treatment for his psychiatric disorder 
at the Albany VA medical center.  He stated his most recent 
treatment was approximately a week before his hearing.  
However, the most recent VA medical treatment records in the 
claims file date to 1999, well before any current treatment.  
VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  This 
duty includes obtaining pertinent medical records identified 
by the Veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2008).  As the aforementioned VA treatment records appear 
relevant to the pending claim, they must be obtained prior to 
any final adjudication of this appeal.  

Next, the Board notes the Veteran has repeatedly asserted as 
his claimed stressor that a fellow soldier, a Major, was 
nearly killed when a parachute the Veteran had packed failed 
to open, and the Major had to deploy his reserve chute.  The 
Veteran has stated that due to staff and personnel changes at 
his unit, the 11th Airborne Division, located at Fort 
Campbell, Kentucky, he was forced to rush his work as a 
parachute packer, leading to a mistake which endangered 
another soldier.  The Veteran has further stated that this 
incident occurred after he had been a packer for "over 15 
months", according to his February 1999 statement.  In the 
same statement, he indicated he first began serving as a 
packer "around October or early November 1953", which would 
mean the incident occurred between approximately January and 
March 1955.  At his December 2007 hearing, the Veteran stated 
that the event occurred in 1955, but he was unsure of the 
month.  He thought perhaps it was in the summer.  However, in 
his May 2007 stressor statement, he stated that the event 
occurred prior to him being sent to Fort Lee Rigger School.  
Moreover, in his February 1999 statement, he indicated that 
he attended Fort Lee Rigger School between May and June 1955.  
Thus, although the Veteran has not provided a specific date 
for his alleged stressor, it seems reasonable that it 
occurred in the early part of 1955.  This stressor 
information is sufficient to warrant further development by 
VA.  

To date, the RO has not attempted to obtain the Veteran's 
service personnel records or verify this stressor through the 
United States Army and Joint Services Records Research Center 
(JSRRC) (formerly known as the United States Armed Services 
Center for Research of Unit Records (USASCRUR)).  Because the 
claims file contains specific information regarding the 
Veteran's claimed stressor (including a date range of three 
months, unit information, and specific location of the 
claimed event), on remand stressor verification attempts 
should be undertaken through the JRSSC.  Additionally, 
because the Veteran's service personnel records could 
potentially assist in the verification of his claimed 
stressor, these should also be requested by VA.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notice 
letter regarding his service-connection 
claim for PTSD which complies with the 
notification requirements of the VCAA.  
Such a letter should advise the Veteran of 
the specific information and evidence 
needed to support a service-connection 
claim for PTSD.  

2.  Obtain the Veteran's Albany VA medical 
center treatment records from 1999 to the 
present.  If no such records are 
available, note that fact for the record, 
and document all attempts to obtain such 
records.  

3.  Request the Veteran's service 
personnel records from the National 
Personnel Records Center (NPRC).  If no 
such records are available, note that fact 
for the record, and document all attempts 
to obtain such records.  

4.  Review the file and prepare a summary 
of the Veteran's claimed stressor, 
specifically his account of a parachuting 
accident involving an officer of the 11th 
Airborne Division, stationed at Fort 
Campbell, KY, in January - March, 1955.  
This summary, together with a copy of the 
Veteran's DD Form 214, should be sent to 
the JSRRC. That agency should be asked to 
provide any information that might 
corroborate the Veteran's alleged stressor 
regarding the aforementioned parachute 
accident.  

5.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
and be afforded a reasonable opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


